Citation Nr: 0711531	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  02-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than post traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied entitlement to service connection 
for a psychiatric disorder other than post traumatic stress 
disorder.  The issue now before the Board was remanded in 
April 2004 and May 2005.  

In April 2004, the Board denied entitlement to service 
connection for post traumatic stress disorder.  

The appellant appeared at a Board hearing in August 2003 and 
testified regarding his symptomatology.  A transcript is of 
record.


FINDING OF FACT

A psychiatric disorder was not shown in service, and the 
preponderance of the competent evidence is against finding 
that a current psychiatric disorder, howsoever diagnosed, is 
related to military service or any event thereof.


CONCLUSION OF LAW


A psychiatric disorder was not incurred in or aggravated as a 
result of military service; and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in December 2000 and May 2004 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a).   January 
2007 correspondence provided notice of the type of evidence 
necessary to establish an effective date and disability 
rating for the disability on appeal.  The case was 
readjudicated in a November 2006 "statement of the case."  
(sic) 
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records are silent for any complaints, 
treatment or a diagnosis of a psychiatric disorder.

In March 1995, a private psychology examination was conducted 
by J.C. at the Eastern Panhandle Mental Healthcare Center.  
At that time the veteran noted a history of depression over 
the prior year due to family and job stresses.  He denied a 
prior history of treatment for psychological reasons.  
Following a mental status examination the appellant was 
diagnosed with a depressive disorder, not otherwise 
specified.   

VA treatment records between March 1995 and March 2001 
reflect that the veteran was treated and diagnosed with a 
history of depression and a schizoaffective disorder.  The 
veteran reported depression, anxiety, and nightmares of 
Vietnam.  He also reported holding a variety of jobs before 
he quit working.  During this time frame, the veteran was 
hospitalized by VA for depression and alcohol dependence. 

In October 1995, the veteran was assessed by Dr. BL.  The 
veteran complained of increasing depression and a decline in 
function.  Dr. BL opined the veteran had a history of 
depression, and was significantly depressed with vegetative 
features.  The examiner diagnosed major depressive disorder 
and alcohol abuse.

In January 2003, the veteran underwent a VA mental disorders 
examination.  The veteran reported psychiatric problems which 
were constant and daily and he had not worked in over two 
years.  He denied delusions, hallucinations or impaired 
thought.  The examiner reported the veteran was fully 
oriented time three with normal memory functioning.  The 
examiner diagnosed the veteran with a schizoaffective 
disorder. 

In August 2003, the veteran appeared at a Board hearing and 
testified that he first began receiving treatment for a 
psychiatric disability in 1993.  The veteran stated he felt 
that he was suffering from depression.  The veteran also 
testified that he felt there was a connection with the 
problems he had experienced and his service in Vietnam.  

In November 2004 the veteran underwent a psychiatric 
assessment with Dr. JB of East Ridge Healthcare.  The veteran 
reported despondency, suicidal ideation and a history of 
recurrent depression for a number of years.  He also reported 
hearing voices and believed that his thoughts could be heard.  
The veteran reported experiencing these type of thoughts with 
different degrees of intensity and frequency for a number of 
years.  He also described a number of psychotic episodes with 
the above symptoms beginning in 1994.  The examiner notated 
that the veteran held a masters degree in biology, that last 
worked in 1997, and that he blamed his wife for his problems.  
The examiner diagnosed the veteran with the signs and 
symptoms of a schizoaffective disorder, a possible delusional 
disorder, a possible schizophrenic disorder with thought 
disorder auditory hallucinations, and some paranoid 
tendencies.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

After reviewing the evidence in light of all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disorder.

There are no medical records associated with the file that 
show any treatment for a psychiatric disorder until 1995 when 
he reported a one year history of depression.  Therefore, 
presumptive service connection for a psychosis is not 
warranted because there is no competent evidence of a 
compensably disabling psychosis within the first post-service 
year.  Further, given the length of time between the 
veteran's discharge from active duty and the first diagnosis 
of a psychiatric disorder decades after separation from 
active duty the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.)  Finally, no healthcare professional has ever 
opined that any currently diagnosed psychiatric disorder is 
related to service.  

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence is against the claim.  
Therefore, entitlement to service connection for a 
psychiatric disorder other than post traumatic stress 
disorder is denied. 

In reaching this decision the Board considered the 
appellant's own assertion that he has a psychiatric disorder 
due to his active duty service.  The veteran, however, as a 
lay person is not competent to offer an opinion which 
requires specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
other than post traumatic stress disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


